                Case 2:18-cr-00315-RAJ Document 158 Filed 05/18/20 Page 1 of 1



                                               THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,               )   No. CR18-315RAJ
                                             )
 9                  Plaintiff,               )
                                             )   ORDER SEALING EIGHTH
10         v.                                )   STATUS REPORT REGARDING
                                             )   COURT’S ORDER ON IN CAMERA
11   GIZACHEW WONDIE,                        )   REVIEW
                                             )
12                  Defendant.               )
                                             )
13
14
           THE COURT hereby SEALS the Government’s Eighth Status Report Regarding
15
     Court’s Order on In Camera Review.
16
17         DATED this 18th day of May, 2020.
18
19                                               A
20                                               The Honorable Richard A. Jones
                                                 United States District Judge
21
22
23
24
25
26

      ORDER SEALING EIGHTH STATUS
      REPORT ON IN CAMERA REVIEW - 1
      (Gizachew Wondie; CR18-315RAJ)
